46 N.Y.2d 1014 (1979)
The People of the State of New York, Appellant,
v.
James Spivey, Respondent.
Court of Appeals of the State of New York.
Argued February 9, 1979.
Decided March 29, 1979.
Mario Merola, District Attorney (Allen H. Saperstein and Billie Manning of counsel), for appellant.
Elaine Stogel and William E. Hellerstein for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur.
*1015MEMORANDUM.
The order appealed from should be reversed, and the matter remitted to the Appellate Division for a review of the facts.
On the record before us, we are unable to conclude that the challenged police conduct was unreasonable. Having just received a police radio call informing them that an armed *1016 robbery had been committed (see People v Havelka, 45 N.Y.2d 636, 640-641), the officers were justified in stopping defendant, who met the description of the robber and was walking on a deserted street in the vicinity of the crime (see People v Green, 35 N.Y.2d 193, 196). Similarly, the limited pat-down of Spivey was proper. During questioning, defendant refused to furnish his name or a specific address, and he repeatedly removed his hands from the radio car and shuffled them around. Given this situation and defendant's status as an armed-robbery suspect, it was quite reasonable for the officer to investigate the suspicious bulges in the jacket pockets (see, also, People v McLaurin, 43 N.Y.2d 902; People v Kinlock, 43 N.Y.2d 832).
Order reversed and the case remitted to the Appellate Division, First Department, for further proceedings in accordance with the memorandum herein.